The opinion of the court was delivered by
Collamer, J.
The statute provides the course to be pursued by any one aggrieved by the laying a highway upon his land, without allowing him sufficient therefor. He is to apply by petition to a justice of the peace, who is to notify the selectmen, and proceed1 in a certain way to appoint a committee, who are, on oath, after notice, to make an appraisal of the damages, and make return of the same to the justice, who, if the sum does not exceed forty dollars, and if sufficient cause is not shown to the contrary, is to establish the proceedings, and make order for the payment of the mon^ ey : and if the sum exceeds forty dollars, he is to certify the proceedings to the county court, who are directed, if sufficient cause is not shown to the contrary, to “establish the return, and make order for the payment of the money.” These proceedings are noi-by the course of common law : they are entirely in" the nature of proceedings of a court of sessions. There are no pleadings, issue, evidence or trial' by jury or judgment. It is che same as the’appointment of committees by the county court to lay out roads, and the accepting their reports, which proceedings are not subject to-revision but upon certiorari.
By the statute of 1824, issues of law, demurrers, in the'eounty court might be appealed to the supreme court, and qnestions arising on jury trials only were to be subject to exceptions and removal to the supreme court. This left questions arising issues of fact tried by the court, by consent of parties, unprovided for except by writ of error. By the statute of 1828,- all questions of law de*272cided on the trial and hearing of any cause, were permitted to be' carried up on exception. This was to remedy the former defect, and now includes-demurrers and: exception on issues to the court ;• making'this course co-extensive with writ of error in civil causes.But it covers no more than a writ of error, and is in terms confined to the trial of causes. In this case it was not the trial of a cause,any more than the acceptance of any report of committee is so.

J. Roberts for Adams,

jR.' M. Field for Newfane.-
The proceeding, in this court, dismissed.-